                             UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF WISCONSIN



          UNITED STATES OF AMERICA

                            v.                              EVIDENTIARY HEARING re: [28] Defendant’s
                                                             Motion to Suppress Evidence and Statements

              ALEXANDER P. BEBRIS                                             Case No. 19-CR-2


HONORABLE WILLIAM C. GRIESBACH presiding                                             Time Called: 9:00 a.m.
Proceeding Held: December 3, 2019                                                 Time Concluded: 11:46 a.m.
Deputy Clerk: Cheryl                                                                        Tape: 120319
Court Reporter: John Schindhelm

Appearances:

UNITED STATES OF AMERICA by:                              Daniel R. Humble and Benjamin W. Proctor


ALEXANDER P. BEBRIS in person and by:                     Jason Luczak and Brianna J. Meyer

FACEBOOK, INC. by:                                        Ryan Mrazik and Sopen Shah



Mr. Luczak informs the Court that the attorneys representing Facebook are present. Facebook filed a motion to
quash the subpoena and declaration. Mr. Luczak states he filed a letter requesting briefing on the matter. Facebook
attorneys state their appearance. Mr. Luczak informs the Court that they need to brief the issue as the Facebook
declaration is insufficient. Mr. Luczak states that the problem may be that they ran out of time in trying to resolve
the issue with Facebook.
9:04 a.m. - Mr. Proctor believes the record and declaration is sufficient and there is no further need to brief the
motion to quash. Mr. Mrazik states that Facebook believes the Court already has the information that is being
requested, therefore, there is no need for the subpoena.
The Court states that Mr. Luczak will be given the opportunity to make an offer of proof at the end of the hearing.
Mr. Luczak states he believes it is necessary to present a written record.

Mr. Luczak explains that the parties have a stipulation as to testimony with Microsoft and requests the Court
approve the stipulation, however, some facts may remain in dispute. The Court accepts the stipulation.

Mr. Luczak requests the Court accept documents attached to expert witness report. Mr. Luczak would like them
admitted or incorporated into the record so he would not have to lay a foundation for each document. Mr. Proctor
states that the Court can accept or reject the documents and states he cannot otherwise answer the question. The
Court reviews Rule 104. The Court instructs Mr. Luczak to present the exhibit and make the argument to admit
it as part of the record at that time. The Court will address any objections at that time.

9:13 a.m. – The government calls John Shehan, NCMEC (National Center for Missing and Exploited Children)
the office is based in Alexandria, VA, appearing by video from Washington D.C. Witness sworn and testifies.
Direct examination by Mr. Proctor.
                 Case 1:19-cr-00002-WCG Filed 12/03/19 Page 1 of 2 Document 46
9:25 a.m. – Video transmission interrupted.
9:29 a.m. – Video transmission reconnected. Examination continued.
10:03 a.m. – Cross-examination by Mr. Luczak.
10:31 a.m. – Video transmission interrupted.
10:31 a.m. – Court recesses.
10:43 a.m. – Court resumes. Mr. Luczak continues examination.
10:51 a.m. – Video transmission interrupted.
10:56 a.m. – Transmission reconnected.
10:56 a.m. – Examination continued by Mr. Luczak.
11:10 a.m. – Video transmission interrupted.
11:13 a.m. – Transmission reconnected. Mr. Luczak continues examination.
11:16 a.m. – Redirect examination by Mr. Proctor.
11:19 a.m. – Witness excused.
The parties discuss the Microsoft stipulation off the record.
11:27 a.m. – Mr. Luczak states they are still working out a stipulation as to the one witness and asks if it is possible
to consider the Facebook issue first because that would dictate whether the hearing would be continued.
The parties explain circumstances. The parties stipulate to the facts.
11:30 a.m. – Mr. Luczak asks the Court to deny the motion to quash the Facebook subpoena. Mr. Luczak presents
argument as to what defense needs to make a record regarding Facebook.
11:35 a.m. – Mr. Proctor responds to argument. The Facebook declaration answers these questions.
Mr. Mrazik responds. Mr. Mrazik states they can clarify information in their declaration. He believes they can
work out the details with additional time and a supplemental declaration.
11:41 a.m. – Mr. Luczak responds.
The Court questions the materiality of the information. The Court suggests defense submit a post hearing brief
and include why Facebook needs to appear live. The Court encourages Mr. Luczak to speak with Facebook
representatives.
Defendant’s brief shall be submitted by Mr. Luczak by December 23, 2019. The government’s response is due
by January 10, 2020. Mr. Mrazik may also respond by January 10, 2020. Reply due by January 22, 2020.
11:46 a.m. – Hearing concluded.




                  Case 1:19-cr-00002-WCG Filed 12/03/19 Page 2 of 2 Document 46
